 

Exhibit 10.2

 

THE ISSUANCE OF THIS PROMISSORY NOTE, AND THE SECURITIES INTO WHICH IT IS
CONVERTIBLE (COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO CLAIMED EXEMPTIONS FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED SECURITIES” AND MAY NOT BE
OFFERED OR RESOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR
ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS. THE COMPANY MAY REQUIRE THAT IT BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

CRYOPORT, INC.

 

US $_________

 

This Promissory Note (the “Note”) is issued as of February 20, 2015 by Cryoport,
Inc., a Nevada corporation (the “Company”), to ____________. (together with its
permitted successors and assigns, the “Holder”) with an address of
_________ pursuant to exemptions from registration under the Securities Act of
1933, as amended.

 

ARTICLE 1

 

1.1              Principal and Interest. The Company hereby promises to pay the
principal sum of US $___________ pursuant to the terms hereof and to pay
interest to the Holder on such principal balance from the date hereof. From the
date hereof through the date of payment, interest shall accrue at the rate of
six percent (6%) per annum.

 

1.2              Maturity Date. All unpaid principal and accrued interest
hereunder shall be paid on March 1, 2016 (the “Maturity Date”).

 

1.3              Payments. The Company shall (a) make payments of accrued
interest on a calendar quarterly basis, with the first such payment due June 30,
2015, and thereafter on the last day of each calendar quarter during the term of
the Note, and (b) repay all outstanding principal and accrued interest on the
Maturity Date.

 

1.4              Conversion.

 

1.4.1        Qualified Offering. This Note is convertible into certain capital
stock of the Company in accordance with the conversion rights specified herein.
In the event of a public offering by the Company pursuant to an effective
registration statement under the Securities Act of 1933, as amended, resulting
in at least $5,000,000 of gross cash proceeds to the Company that is for the
sale of shares of common stock or includes the sale of shares of common stock
among the sale of other securities (a “Qualified Offering”), the Company shall
in such event notify the Holder in writing within thirty (30) days of such
Qualified Offering of the terms of such Qualified Offering, and the Holder shall
have the option until thirty (30) days after such notice to elect in writing to
convert all or a portion of the principal and accrued interest under this Note
into the equity securities that were issued by the Company in such Qualified
Offering at the Qualified Offering Conversion Rate. The “Qualified Offering
Conversion Rate” shall be determined by dividing the principal and accrued
interest the Holder elects to convert by the Qualified Offering Conversion
Price. The “Qualified Offering Conversion Price” shall mean eighty percent (80%)
of the price per share (or unit, if applicable) of the securities issued by the
Company in such Qualified Offering (i.e., a twenty percent (20%) discount). The
Company shall not issue fractional shares upon a conversion. If the application
of the Conversion price shall contemplate issuance of less than a half share,
such fractional share shall not be issued and no payment shall be made to the
converting Holder and should such application result in the issuance of a half
or greater fractional share, such fractional share shall be rounded up to the
next full share.

 



Page 1 of 4

 

 

1.4.2        Mechanics and Effect of Conversion. Upon a conversion of this Note,
the Holder shall surrender this Note, duly endorsed, at the principal office of
the Company and (if applicable) shall execute such documents as are required to
be executed in connection with any financing (including without limitation, any
Qualified Financing). Upon conversion of this Note in full, this Note shall be
cancelled, and no further amounts shall be due hereunder. Upon a partial
conversion of this Note, this Note shall be cancelled, and the Company shall
issue a new Note for the remaining outstanding principal balance.

 

1.4.3        Restricted Securities. Holder understands that the shares to be
issued upon a conversion pursuant to this Section 1.4 will be issued pursuant to
a claimed exemption from registration under the Act and thus the certificate for
such shares will bear a restrictive legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT.”

 

ARTICLE 2

 

2.1              Prepayment. This Note may be prepaid at any time without
penalty by the Company without the consent of the Holder.

 

ARTICLE 3

 

3.1              Events of Default. The occurrence or existence of any one or
more of the following constitutes an “Event of Default” under this Note:

 

3.1.1        The Company fails to pay any amount of principal or interest under
this Note when due if such failure is not cured by the Company within thirty
(30) days following written notice by Holder to the Company of such failure.

 



Page 2 of 4

 

 

3.1.2        The Company becomes subject to any bankruptcy or other voluntary or
involuntary proceeding in or out of court for the adjustment of debtor-creditor
relationships.

 

3.1.3        The Company makes an assignment for the benefit of its creditors.

 

If an Event of Default occurs or is continuing, all sums of principal and
interest under this Note shall automatically become immediately due and payable
without notice of default, presentment, or demand for payment, protest, or
notice of nonpayment or dishonor, or other notices or demands of any kind or
character.

 

3.2              Maximum Interest. Notwithstanding any other provision of this
Note or any other agreement between the Company and Holder, nothing herein shall
require the Company to pay, or the Holder to accept, interest in any amount
which subjects the holder to any penalty or forfeiture under applicable law, and
in no event shall the total of all charges payable hereunder (whether of
interest or of such other charges which may or might be characterized as
interest) exceed the maximum rate permitted to be charged under applicable law.

 

ARTICLE 4

 

4.1              Re-issuance of Note. Should the Holder elect to convert a part,
but not all, of the unpaid principal amount then owing to the Holder under this
Note, then the Company shall reissue a new Note in the same form as this Note to
reflect the new principal amount and the accrued unpaid interest which was not
converted.

 

4.2              Notices. Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:

 

If to the Holder, to:                

 

If to the Company: Cryoport, Inc.     20382 Barents Sea Circle     Lake Forest,
CA 92101  

  

4.3              Governing Law. This Note shall be deemed to be made under and
shall be construed in accordance with the laws of the State of Nevada without
giving effect to the principals of conflict of laws thereof.

 

4.4              Severability. The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.

 

4.5              Entire Agreement and Amendments. This Note represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Note may be amended only by an instrument in writing
executed by the parties hereto.

 



Page 3 of 4

 

 

4.6              No Waiver, Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part any party, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

4.7              Waiver of Trial by Jury. To the extent permitted by applicable
Law, each of the parties irrevocably waives all right of trial by jury in any
action, proceeding or counterclaim arising out of or in connection with this
Note or any matter arising hereunder.

 

4.8              Legal Holidays. In any case where the date on which any payment
is due to any Holder shall not be a business day, then any such payment need not
be made on such date, but may be made on the next succeeding business day with
the same force and effect as if made on the date on which nominally due, and no
interest shall accrue for the period from and after any such nominal date.

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.

 

  CRYOPORT, INC.         By:        Name: Robert S. Stefanovich   Its: Chief
Financial Officer

  



Page 4 of 4

 